             Entered on Docket May 26, 2020
                                                           Below is the Order of the Court.


 1
                                                            ___________________
 2
                                                            Christopher M. Alston
 3                                                          U.S. Bankruptcy Judge
                                                             (Dated as of Entered on Docket date above)
 4

 5

 6
        _______________________________________________________________
 7

 8

 9   Christopher M. Alston
10
     Bankruptcy Judge
     United States Courthouse
11   700 Stewart Street, Suite 6301
     Seattle, WA 98101
12
     206-370-5330
13
                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
14                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16   In re                                         Chapter 11

17   Northwest Territorial Mint, LLC,              Case No. 16-11767
18
                                                   ORDER FOLLOWING ORDER TO SHOW
19                                                 CAUSE

20                          Debtor.                CLERK’S ACTION REQUIRED
21
              This matter came before the Court sua sponte on its Order to Show Cause at ECF No.
22
     2250. Jeffrey Mark McMeel, an interested party in this case, has made numerous frivolous
23
     contacts with the Court through filings, letters, and telephone calls, as described in more detail
24
     below. When he did not receive his desired response, his filings increased, and he began making
25
     bar complaints against various parties involved in this case. Despite being sanctioned twice for
26
     this conduct, Mr. McMeel continues to make inappropriate contact with the Court through
27

28




     Order - 1


     Case 16-11767-CMA          Doc 2260      Filed 05/26/20      Ent. 05/26/20 14:01:46           Pg. 1 of 4
                                                           Below is the Order of the Court.


 1   letters, filings, and telephone calls. The Court therefore modifies the sanctions against Mr.
 2   McMeel and bars him from any further contact with the Court.
 3          Though many of the facts below have been previously summarized in the Court’s Orders
 4   to Show Cause and Sanctions Orders against Mr. McMeel, the Court restates them in this order
 5   for ease of reference. Mr. McMeel violated the court's First Sanctions Order at ECF No. 328 by
 6   filing at least 67 pleadings, papers, and documents beyond what the First Sanctions Order
 7   permitted him to file. Mr. McMeel also filed numerous bar complaints against the judge and
 8   various attorneys with the bars of Washington State and Washington, D.C., copies of which he
 9   filed in this Court. In some of the filings, Mr. McMeel identified himself as "Judge Pro Tempore
10   Jeffrey M. McMeel." In the Second Sanctions Order, at ECF No. 1295, the Court required Mr.
11   McMeel to pay the remaining balance of sanctions due in the amount of $4,999 by November 27,
12   2017 and sanctioned him an additional $25 per day thereafter if he failed to comply. He has
13   never paid the sanctions which totaled $27,124 as of April 30, 2020. Mr. McMeel still sent
14   another 28 letters and papers to the Court that are nonsensical, make outrageous demands for
15   information, and do not seek to pay the sanctions. See ECF Nos. 1332, 1748, 1910, 1935, 1969,
16   1973, 2005, 2029, 2030, 2054, 2060, 2061, 2062, 2089, 2090, 2102, 2106, 2107, 2155, 2165,
17   2166, 2177, 2178, 2180, 2210, 2213, 2236, and 2243.
18          The Court adopts and incorporates all the other findings in the Order to Show Cause and
19   notes that even after Mr. McMeel was served the Order he has continued with his abusive
20   conduct. The Clerk's Office has docketed five papers from him in the week preceding the hearing
21   that are nonsensical harassment. See ECF Nos. 2253, 2254, 2255, 2256, and 2257. For example,
22   on May 19, 2020, the Court received a letter addressed to the above-signed judge and a court
23   staff member asking the Court to send him their TIN because he says he needs it for his backup
24   withholding agent for “trust business operations.” The letter further states that should the Court
25   refuse his request to please direct him to the appropriate court officer who will provide their TIN
26   and be a backup withholding agent for our court trust business. See ECF No. 2254.
27          Mr. McMeel also filed another document entitled "Notice of Contempt, Trespassing,
28   Barratry, Protest; Protested" in which he charges several individuals with contempt of court and


     Order - 2


     Case 16-11767-CMA          Doc 2260     Filed 05/26/20     Ent. 05/26/20 14:01:46       Pg. 2 of 4
                                                            Below is the Order of the Court.


 1   contempt of their oath of office, among other things. The named individuals include the U.S.
 2   Trustee for this region, several other attorneys from the Office of the U.S. Trustee, the chapter 11
 3   trustee in this case, the U.S. Attorney for the Western District of Washington, and the director
 4   and deputy director of the Administrative Office of the U.S. Courts. See ECF No. 2257.
 5           Mr. McMeel’s filings require the Clerk's Office to take action every time. And while the
 6   language is sometimes polite, the purpose is clearly to harass the judge, the Court's staff, and the
 7   Clerk's Office staff.
 8           This current Order to Show Cause was mailed to Mr. McMeel on April 17, 2020, via
 9   BNC to the address in Olympia that he provided to the Court. See ECF No. 2251. Mr. McMeel
10   received the order, appeared at the hearing, and had the opportunity to present argument in
11   defense of his actions. Mr. McMeel provided no rational explanation for his conduct but instead
12   continued his nonsensical interpretation of the law.
13           The Ninth Circuit has recognized "[t]here is strong precedent establishing the inherent
14   power of federal courts to regulate the activities of abusive litigants by imposing carefully
15   tailored restrictions under the appropriate circumstances." De Long v. Hennessey, 912 F.2d
16   1144, 1147 (9th Cir. 1990). The Court concludes that additional monetary sanctions will not
17   deter Mr. McMeel’s conduct, as he has consistently ignored the Court’s prior orders sanctioning
18   him. The Court further concludes that the most efficient way to deter Mr. McMeel’s conduct is
19   for the Court and the Clerk's Office to neither docket nor respond to anything he submits. The
20   Court will set the monetary sanctions Mr. McMeel currently owes at a sum certain of $25,000 so
21   that Mr. McMeel has no need to contact the Clerk's Office to obtain a payoff for the sanctions.
22   Accordingly, it is hereby ORDERED as follows:
23       1. The Court modifies the prior orders imposing sanctions and hereby imposes sanctions
24           against Mr. McMeel for all his conduct in the case in the amount of Twenty-five
25           thousand and no cents U.S. Dollars ($25,000 U.S.D.) (the "Modified Sanctions
26           Amount"); and
27       2. That unless and until Mr. McMeel pays the full Modified Sanctions Amount in U.S.
28           dollars, this Court and the Clerk of Court shall and will do the following:


     Order - 3


     Case 16-11767-CMA          Doc 2260      Filed 05/26/20     Ent. 05/26/20 14:01:46       Pg. 3 of 4
                                                          Below is the Order of the Court.


 1               a. disregard and dispose of, without notice to Mr. McMeel, all letters, emails, and
 2                  any other form of written communication from Mr. McMeel or anyone on his
 3                  behalf, and
 4               b. block and refuse to answer all phone calls from Mr. McMeel or anyone on his
 5                  behalf; and
 6               c. disregard and delete all voice mail messages from Mr. McMeel or anyone on his
 7                  behalf; and
 8      3. The Clerk of the Court is authorized and directed to dispose of, without notice to Mr.
 9          McMeel, any coins or any partial payments received from Mr. McMeel or anyone on his
10          behalf; and
11      4. The Clerk of the Court shall serve a copy of this order on Mr. McMeel via BNC.
12                                        ///END OF ORDER///
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Order - 4


     Case 16-11767-CMA         Doc 2260      Filed 05/26/20    Ent. 05/26/20 14:01:46      Pg. 4 of 4
